Citation Nr: 0311971	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-02 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for spondylolisthesis 
of the lumbar spine (low back disability), currently rated as 
20 percent disabling.


[Whether a September 11, 1957 decision of the Board of 
Veterans' Appeals should be revised or reversed on the 
grounds of clear and unmistakable error will be the subject 
of a separate Board decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran had served on active duty from March 1942 to 
July 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO) which increased the 
veteran's 10 percent evaluation for service-connected low 
back disability to 20 percent, effective February 28, 
2000.   The issue of the veteran's entitlement to an 
increased disability rating remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993) [applicable law 
mandates that when a veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows 
that such a claim remains in controversy where less than 
the maximum benefit available is awarded].  


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by severe limitation of back motion.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for service-
connected low back disability have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5292 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for service-
connected low back disability, which is currently evaluated 
as 20 percent disabling. 

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, an analysis of the 
claim and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having reviewed the record on appeal, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue addressed in this 
decision.  The veteran was provided with the appropriate law 
and regulations, including the provisions of the VCAA, and 
informed of the kinds of evidence which would support his 
increased rating claim in the January 2001 Statement of the 
Case.  Based on the record, the Board concludes that the 
veteran has been provided appropriate notice under the VCAA. 

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

Besides the veteran's service medical records, there are VA 
outpatient records dated from September 1999 to February 2000 
and VA examination reports on file beginning in June 1949, 
including a VA examination report dated in May 2000.  These 
will be described below.   

The Board concludes that all available evidence which is 
pertinent to the claim on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Specific schedular criteria

The veteran's service-connected lumbar spondylolisthesis is 
rated by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5292 
[limitation of motion, lumbar spine].  See 38 C.F.R. § 4.20 
(2002) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].
 
Under Diagnostic Code 5292 [limitation of motion of the 
lumbar spine], a 10 percent evaluation is assigned for slight 
limitation of motion, a 20 percent evaluation is assigned for 
moderate limitation of motion, and a 40 percent evaluation is 
assigned for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board notes that words such as "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2002).

Analysis

Assignment of diagnostic code

The veteran is currently assigned a 20 percent evaluation for 
his service-connected low back disability under Diagnostic 
Code 5292 [limitation of motion, lumbar spine].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Board finds that the veteran's service-connected low back 
disability, which is manifested principally by limitation of 
motion of the lumbar spine with pain on motion, is most 
consistent with the rating criteria found in Diagnostic Code 
5292 [limitation of motion of the lumbar spine].  

Such diagnostic codes as Diagnostic Code 5289 [ankylosis]; 
Diagnostic Code 5293 [intervertebral disc syndrome] and 
Diagnostic Code 5295 [lumbosacral strain] are not for 
application in this case as there are no appropriate 
diagnoses in the veteran's medical records.

Schedular rating

To warrant a rating in excess of 20 percent for limitation of 
motion of the low back, there would need to be evidence of 
severe limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  

Medical records beginning in September 1999 reveal chronic 
low back pain and functional impairment.  X-rays of the back 
in March 2000 show a compression fracture of L1 with loss of 
approximately 1/3rd of its height and marked degenerative 
narrowing of the L5-S1 disk with bilateral lumbosacral 
spondylolysis and spondylolisthesis of L5 on S1.  

When examined in May 2000, the veteran complained of back 
weakness, stiffness, fatigability, and lack of endurance.  He 
said that he had significant back flare-ups, such as when 
sitting too long or doing excessive activity, that prevented 
him from doing any activity.  Motion of the low back included 
flexion to only 45 degrees, extension to 15 degrees, lateral 
bending to 10 degrees on the right and 16 degrees on the 
left, and rotation to 25 degrees on the right and 20 degrees 
on the left; all motion was accompanied by pain.  Back muscle 
spasm was also noted.  The diagnoses included chronic back 
pain and limitation of motion.  

Although the veteran is not specifically service-connected 
for a compression fracture of L1, in the absence of evidence 
differentiating between that problem and the veteran's 
service-connected low back disability, the Board has 
evaluated the veteran's low back disability based on all of 
the noted symptomatology.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 
136, 140 (1996) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

After having carefully considered the evidence of record, the 
Board finds that the veteran's service-connected low back 
disability results in significant back pain with loss of 
motion, including flexion to only 45 degrees.  In the opinion 
of the Board, the veteran's current low back symptomatology 
approximates that which may be considered to encompass severe 
limitation of motion, warranting the assignment of a 40 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
See 38 C.F.R. § 4.7 (2002); see also Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
criteria do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating].  A 40 percent rating is the maximum rating allowed 
under Diagnostic Code 5292.  

DeLuca considerations

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

However, since the veteran is now receiving the maximum 
schedular evaluation under Diagnostic Code 5292, these 
regulations are not for application.  In Johnston v. Brown, 
10 Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available for limitation of motion, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board concludes that a 40 percent disability rating should be 
assigned for the veteran' service-connected low back 
disability.  The benefit sought on appeal is accordingly 
granted. 




CONTINUED ON NEXT PAGE



ORDER

Entitlement to a 40 percent evaluation for service-connected 
low back disability is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

